department of the trescury washington dc person to contact telephone numbe - refer reply to date t ep ra t2 may internal_revenue_service uniform issue list no atten legend state a employer m plan n plan o statute x resolution y dear this is in response to a request for a private_letter_ruling submitted on behalf of employer m on date as supplemented by additional correspondence dated date and date concerning the federal_income_tax treatment of certain contributions to plan n and plan o under sec_414 of the internal_revenue_code code the following facts and representations have been submitted employer m is a political_subdivision of state a pursuant to statute x counties and other eligible local governmental units may participate in state a’s retirement and pension system employer m has elected to provide pension benefits to its employees by participating in plan n and plan o employer m became a participating employer in state ql a’s retirement and pension system on date it is represented that plan n and plan o are qualified_plans under sec_401 of the code - both plan n and plan o require mandatory membership for all permanent employees of employer m hired prior to date except elected and appointed officials who have an option to participate in addition both plan n and plan o require employees to make mandatory_contributions to the plans f urthermore plan n and plan o permit employer m as a participating governmental_unit to pick up within the meaning of sec_414 of the code the mandatory employee contributions made to plan n and plan o on date employer m adopted resolution y which provides that employer m will pick up within the meaning of sec_414 of the code the mandatory employee contributions required under plan n and plan o resolution y specifies that such picked-up contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee will not have the option of choosing to receive the contributed amount directly instead of having them paid_by the employer to the retirement plans based on the foregoing the following rulings are requested that no part of the mandatory employee contributions picked up by employer m will be included in the gross_income of the employees for federal_income_tax purposes in the taxable_year in which they are contributed to plan n and plan o pursuant to sec_414 of the code that the mandatory employee contributions picked up by employer m will be treated as employer contributions for federal_income_tax purposes that the mandatory employee contributions picked up by employer m will not constitute wages from which taxes must be withheld under sec_3401 of the code in the taxable_year in which they are contributed to plan n and plan oo sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 of the code the plan is established by a state government or political_subdivision thereof and the contributions are picked up by the governmental employer the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district’s picked-up contributions to the plan are excluded from the employees’ income until such time as they ay are distributed to the employees the revenue_ruling held further that under provisions of sec_3401 of the code the school district’s contributions to the planare excluded from wages for purposes of the collection of income_tax at the source of wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employees must not be given the option of choosing to receive amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in order to satisfy revrul_81_35 and with respect to particular contributions revrul_87_10 1987_1_cb_136 provides that the required specification of designated employee contributions must be completed before the period to which such contributions relate if not the designated employee contributions being paid_by the employer are actually employee contributions paid_by the employee and recharacterized at a later date thus the retroactive specification of designated employee contributions as paid_by the employing unit ie the retroactive pick-up of designated employee contributions by a governmental employer is not permitted under sec_414 of the code resolution y executed by employer m satisfies the criteria set forth in revenue rulings and because it specifies that the contributions although designated as employee contributions are to be made by employer m for its employees and that the employees may not elect to receive such contribution amounts directly accordingly we conclude that in regard to ruling_request number one the employee contributions picked up by employer m and contributed to plan n and plan o on behalf of its employees will not be includible in the employees’ gross_income for federal_income_tax purposes in the taxable_year in which such amounts are contributed in regard to ruling_request number two the employee contributions picked up by employer m and contributed to plan n and plan o shall be treated as employer contributions within the meaning of sec_414 of the code in regard to ruling_request number three because we have determined that the picked-up employee contributions are to be treated as employer contributions they are excepted from wages as defined in sec_3401 of the code for federal income tax withholding purposes in the taxable_year in which they are contributed to plan n and plan o ‘ these rulings apply only if the effective date for the commencement of any proposed pick-up as specified in resolution y cannot be any earlier than the later of the date resolution y is executed or the date it is put into effect the above rulings are based on the assumption that plan n and plan o will be qualified under sec_401 of the code at the time of the proposed contributions and distributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contribution_act no opinion is expressed as to whether the amounts in question are being paid pursuant to a salary reduction agreement within the meaning of sec_3 v b of the code this ruling is directed only to the taxpayer that requested it and applies only with respect to plan n and plan o sec_61 k of the code provides that this private_letter_ruling may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office sincerely yours aigned joxgh bl floyd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures _ deleted copy of letter notice of intention to disclose boo
